Citation Nr: 1332643	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-25 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for coronary artery disease (CAD), evaluated as 30 percent disabling from September 11, 1991 to April 13, 2012, as 100 percent disabling from April 13, 2012 to August 1, 2012, and as 30 percent disabling thereafter.

2.  Entitlement to an effective date earlier than October 28, 1999, for the grant of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from July 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that granted service connection for CAD and assigned an initial 30 percent disability rating, effective from September 11, 1991.  

In his July 2011 notice of disagreement, the Veteran raised a claim of entitlement to an earlier effective date for his TDIU, that was considered and denied by the RO in its August 2012 statement of the case.  He perfected an appeal of the RO's determinations.

In an August 2012 rating decision, the RO granted a 100 percent rating for CAD, effective from April 13, 2012, and a 30 percent rating thereafter.  The RO also granted special monthly compensation (SMC) based on housebound status from April 13, 2012 to August 1, 2012.

The Veteran was scheduled to testify during a hearing at the RO before a Veterans Law Judge in September 2013.  However, in a signed statement dated that same month, his attorney cancelled the hearing and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1966 to May 1970.

2.  On September 11, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of this appeal as to the matters of an increased initial rating for CAD and an earlier effective date for a TDIU is requested.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (through his attorney) have been met as to the matter of an increased initial rating for coronary artery disease, evaluated as 30 percent disabling from September 11, 1991 to April 13, 2012, as 100 percent disabling from April 13, 2012 to August 1, 2012, and as 30 percent disabling thereafter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant (through his attorney) have been met as to the matter of an effective date earlier than October 28, 1999, for the grant of a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his attorney, has withdrawn his appeal as to the matters of an increased initial rating for CAD and an earlier effective date for a TDIU and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the matters of an increased rating for CAD and an earlier effective date for a TDIU and it is dismissed.






ORDER

The appeal is dismissed as to the matter of an increased initial rating for coronary artery disease, evaluated as 30 percent disabling from September 11, 1991 to April 13, 2012, as 100 percent disabling from April 13, 2012 to August 1, 2012, and as 30 percent disabling thereafter.

The appeal is dismissed as to an effective date earlier than October 28, 1999, for the grant of a TDIU.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


